MEMORANDUM OPINION

                                          No. 04-11-00606-CR

                                         IN RE Jason MIEARS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2011

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On August 18, 2011, relator Jason Miears filed a petition for writ of mandamus, asking

this court to order the trial court to set a hearing on his motion to recuse. However, on August

11, 2011, the Honorable Dick Alcala held a hearing on the motion to recuse and subsequently

denied the motion. Therefore, relator’s petition is now moot. Accordingly, the petition for writ

of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                                           PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause Nos. 2009-CR-6566, 2009-CR-6567, 2009-CR-6568, and 2009-CR-6569,
styled State of Texas v. Jason Miears, pending in the 379th Judicial District Court, Bexar County, Texas, the
Honorable Ron Rangel presiding.